Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Raw Coal Mining Company seeks review of the Federal Mine Safety and Health Review Commission’s (“Commission”) order denying its motion, under Federal Rule of Civil Procedure 60(b)(1), to reopen the civil penalty assessment proceedings. Our review of the record reveals that Raw Coal failed to urge before the Commission the objection it now makes to this court, and it has not presented extraordinary circumstances excusing that failure. See 30 U.S.C. §§ 816(a)(1), 823(d)(2)(A)(iii) (2012) Accordingly, we deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.